PER CURIAM.
Appellant was charged with the crime of aggravated battery. He pled a defense of temporary insanity. He was found guilty as charged, convicted and sentenced.
On appeal, the appellant argues that the only evidence in the record was that he was insane at the time the criminal incident occurred and, therefore, he was entitled to a judgment of acquittal or a directed verdict, citing Blocker v. State, 87 Fla. 128, 99 So. 250 (1924); Farrell v. State, 101 So.2d 130 (Fla.1958).
The above cited authorities are found not to be applicable in the instant case, because there were lay eye witnesses who described the demeanor, circumstances, and actions of the defendant and it was within the province of the jury to believe lay testimony over expert testimony. Brady v. State, 190 So.2d 607 (Fla.3d DCA 1966); French v. State, 266 So.2d 51 (Fla.3d DCA 1972); Byrd v. State, 297 So.2d 22 (Fla.1974); State v. Ward, 374 So.2d 1128 (Fla.1st DCA 1979). The matter was properly submitted to the jury. We therefore find no error and affirm.
Affirmed.